Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 7/1/2022. Claims 1-20 are pending in the case. 
Applicant is encouraged to contact Examiner for an interview to discuss clarifying language for claim limitations.

Response to Arguments
Applicant's arguments and amendments with regards to the 35 U.S.C. § 112(b) rejection of claim(s) 1, 8 and 15 have been fully considered and are not persuasive. 
It is unclear whether one or both of “the separate entity identifier” and “the separate entity mention identifier” have: (a) a located relationship, and (b) one or more computed prefix-based geotemporal values, rendering the claims indefinite.
The 35 U.S.C. § 112(b) rejection of claim(s) 1, 8 and 15 is respectfully maintained.
Claim(s) 2-7, 9-14 and 16-20 do not contain claim limitations that cure the indefiniteness of claim(s) 1, 8 and 15 respectively, and therefore the 35 U.S.C. § 112(b) rejection of claim(s) 2-7, 9-14 and 16-20 is respectfully maintained.

Applicant's arguments and amendments with regards to the 35 U.S.C. § 112(b) rejection of claim(s) 7, 14 and 20 for the limitation “the response to the input” have been fully considered and are persuasive. The 35 U.S.C. § 112(b) rejection of claim(s) 7, 14 and 20 for the limitation “the response to the input” is respectfully maintained withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8 and 15 each recite “the separate entity identifier and the separate entity mention identifier within the separate document having a located relationship and one or more computed prefix-based geotemporal values determined from geotemporal information associated with the separate entity mention identifier within the separate document”. It is unclear whether one or both of “the separate entity identifier” and “the separate entity mention identifier” have:
(a) a located relationship, and 
(b) one or more computed prefix-based geotemporal values, 
rendering the claims indefinite.
	
Claim(s) 2-7, 9-14 and 16-20 do not contain claim limitations that cure the indefiniteness of claim(s) 1, 8 and 15 respectively, and therefore are also indefinite under 35 U.S.C. 112(b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art was cited in the PTO-892 form dated 4/1/2022.
Assad (US 20170277717 A1) teaches geohash codes for geospatial information.
Circlaeys (US 20170359236 A1) teaches generating a knowledge graphs for entity mentions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178